        Case 7:20-cv-05422-PMH
Case 7-20-cv-05422-PMH          Document
                          Document       45 inFiled
                                   44 Filed    NYSD 03/26/21 Page 1 ofPage
                                                      on 03/25/2021    2   1 of 2



PETER G. SIACHOS
PSIACHOS@GRSM.COM
DIRECT DIAL: (646) 808-6358



                                                              ATTORNEYS AT LAW
                                        Application granted. Defendants'   motion shall be served by
                                                                18 COLUMBIA TURNPIKE, SUITE 220
                                        3/30/2021; Plaintiff's opposition shall be
                                                                FLORHAM PARK,      served by 4/30/2021;
                                                                                NJ 07932
                                        reply shall be served 5/10/2021;   and all motion papers shall be
                                                                WWW.GRSM.COM
 Admitted In:   NY, NJ, SC, DC and PA
                                        filed on the reply date, 5/10/2021.

                                        SO ORDERED.
                                           March 25, 2021
Via ECF                                 _______________________
Honorable Philip M. Halpern             Philip M. Halpern
                                        United States District Judge
United States District Judge
Southern District of New York           Dated: White Plains, New York
500 Pearl Street                               March 26, 2021
New York, New York 11201

         Re:       Ronald Ruffin v. Kirschenbaum & Phillips, P.C., et al.
                   Case No.: 7-20-cv-05422-PMH

Dear Judge Halpern:

        We represent Defendants LVNV Funding, LLC, Resurgent Capital Services, Limited
Partnership, and Sherman Financial Group, LLC in the above-referenced matter. We write on
behalf of all Defendants, with the consent of Plaintiff, to request a brief extension of time to
serve Defendants’ Motion to Dismiss on Plaintiff. Defendants previously requested and Your
Honor granted a week extension pursuant to which Defendants’ moving papers were to be served
on Plaintiff on March 26, 2021. Plaintiff’s opposition is currently due on April 22, 2021 and
Defendants’ reply is due on May 6, 2021.

       With the proposed modification, Defendants’ moving papers would be due on March 30,
2021, Plaintiff’s opposition would be due on April 30, 2021 and Defendants’ reply would be due
on May 10, 2021.

        Defendants are requesting the modification because Defendants’ joint moving papers
require the review and approval of multiple clients. The need for review and approval of
multiple parties has made the current schedule difficult for Defendants.

         We thank the Court for its consideration.

                                                Respectfully submitted,

                                                GORDON REES SCULLY MANSUKHANI, LLP

                                                /s/ Peter G. Siachos
                         Case 7:20-cv-05422-PMH
                 Case 7-20-cv-05422-PMH          Document
                                           Document       45 inFiled
                                                    44 Filed    NYSD 03/26/21 Page 2 ofPage
                                                                       on 03/25/2021    2   2 of 2



                                                          PETER G. SIACHOS

                  cc:   All Counsel of Record (via ECF)




1222421/57336361v.1
